                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Andrea Nelsen,                                             Civ. No. 18-3174 (ECT/BRT)

                        Plaintiff,
 v.
                                                                          ORDER
 Mayo Clinic,

                        Defendant.


Adrianna Shannon, Esq., and Bonnie M. Smith, Esq., Shannon Law, LLC, counsel for
Plaintiff.

George R. Wood, Esq., and Jessica J. Bradley, Esq., Littler Mendelson, PC, counsel for
Defendant.



          This matter is before the Court on Plaintiff’s Motion to Amend to Add Punitive

Damages (Doc. No. 30); Plaintiff’s Motion to Quash Subpoena of Lawrence Nelsen or

Alternatively for a Protective Order (Doc. No. 32); and Plaintiff’s Motion for a Protective

Order regarding the Rule 35 examination (Doc. No. 34). The Court held a hearing on the

motions on September 25, 2019, at which the parties were represented by counsel. Based

on the file, submissions, and proceedings herein, and consistent with the applicable

Federal Rules of Civil Procedure and a review of caselaw, the Court makes the following

ruling.
                                            ORDER

       IT IS HEREBY ORDERED that:

       1.      Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiff’s Motion to

Amend to Add Punitive Damages (Doc. No. 30) is GRANTED IN PART and DENIED

IN PART. The motion is denied with respect to Plaintiff’s promissory estoppel claim

because Plaintiff’s promissory estoppel claim sounds in contract and Plaintiff has not

alleged an independent tort. See Deli v. University of Minnesota, 578 N.W.2d 779, 782–

83 (Minn. Ct. App. 1998) (stating that “a promissory estoppel claim sounds in contract,”

and that “[i]n the absence of specific statutory provisions, extra-contractual damages,

such as emotional distress, are not recoverable for breach of contract except in

exceptional cases where the breach is accompanied by an independent tort”); see also

Cohen v. Cowles Media Co., 479 N.W.2d 387, 392 (Minn. 1992) (affirming

compensatory damages for defendants’ broken promise under a promissory estoppel

theory); Wandling v. Transview Corp., No. C2-01-127, 2001 WL 1182346, at *3 (Minn.

Ct. App. Oct. 9, 2001) (“Damages in promissory estoppel claims are limited to the

damages available in breach of contract actions.”). Plaintiff’s motion is granted with

respect to all of Plaintiff’s other eligible claims.

       Defendant’s request to re-open Plaintiff’s deposition is DENIED.

       2.      Plaintiff’s Motion to Quash Subpoena of Lawrence Nelsen or Alternatively

for a Protective Order (Doc. No. 32) is GRANTED. Even though Plaintiff listed

Lawrence Nelsen in her initial disclosures as an individual likely to have discoverable

information that Plaintiff may use to support her claims, the narrow topic on which

                                                2
Lawrence Nelsen was identified was for “communications he and Plaintiff had regarding

Mayo.” (Doc. Nos. 38, 42, Declaration of Bonnie Smith (“Smith Decl.”) ¶ 2.j., Ex. 10.)

The subpoena for Lawrence Nelsen’s deposition identifies topics well outside that scope.

(Doc. No. 38, Smith Decl. ¶ 2.d., Ex. 4.) Moreover, the Court concludes that Defendant

can obtain the information sought through other, less intrusive means, and therefore the

information sought through Lawrence Nelsen’s deposition is not proportional to the

needs of the case.

       3.     Plaintiff’s Motion for a Protective Order regarding the Rule 35 examination

(Doc. No. 34) is GRANTED IN PART and DENIED IN PART as follows:

                a. Plaintiff’s request that the Rule 35 examination be limited to obtaining

       information reasonably relevant to whether Plaintiff “suffered emotional damages

       as the result of Defendant’s actions” is DENIED as written. Instead, the Court

       limits the scope of the Rule 35 examination to information that may reasonably

       relate to the issues of causation and the existence and extent of Plaintiff’s

       emotional distress. Any potential pre-existing causes of Plaintiff’s current, or past,

       emotional distress are relevant to Defendant’s determination of the extent of

       Plaintiff’s alleged damages.

                b. Plaintiff’s request that the Rule 35 examination not include inquiries

       or testing into Plaintiff’s personality, fitness to practice medicine, or undiagnosed

       mental disorders is GRANTED IN PART and DENIED IN PART. The Rule 35

       examination should not include direct inquiry into whether Plaintiff is fit to

       practice medicine, as that information has minimal relevance to evaluating

                                              3
Plaintiff’s emotional distress claim, unless it becomes relevant to the examiner for

exploring Plaintiff’s current emotional state. The Court will not otherwise limit the

inquiries or testing performed by the IME examiner, but will leave it to the

discretion of the examiner to perform only those inquiries and tests necessary to

evaluate Plaintiff’s emotional distress and its causation.

         c. Plaintiff’s request that the Rule 35 examination take place at a time

and place in Minneapolis as agreed upon between the parties is GRANTED.

         d. Plaintiff’s request that the Rule 35 examination be conducted by a

suitably licensed or certified examiner disclosed at least 30 days in advance of the

examination by Defendant is GRANTED. The Court finds that Dr. Barbara Long

is suitably licensed to perform the Rule 35 examination and Defendant has already

met the notice requirement.

         e. Plaintiff’s request that the Rule 35 examination may, at Plaintiff’s

discretion, be audio- or video-recorded by a qualified court reporter that Plaintiff

selects is DENIED.

         f. Plaintiff’s request that the Rule 35 examination be completed in a

single day of no more than three hours is DENIED. However, the Court orders

that the total length of the examination must not exceed ten hours (with reasonable

breaks included in the ten hours), and that the examination may be broken up into

two days.

         g. Plaintiff’s request that the examiner’s report be provided only to



                                       4
      Plaintiff and counsel for the parties, and be designated and treated as Confidential,

      Attorneys’ Eyes Only until further order of this Court or mutual written agreement

      of the parties, is GRANTED.

       4.    Defendant’s request for fees and costs is DENIED.



Date: September 27, 2019
                                                        s/ Becky R. Thorson
                                                       BECKY R. THORSON
                                                       United States Magistrate Judge




                                            5
